Exhibit 99.1News release via Canada NewsWire, Vancouver 604-669-7764 Attention Business Editors: Cummins Westport Inc. and Cummins India Ltd. Announce Order for 460 Natural Gas Engines VANCOUVER, March 24 /CNW/ - Cummins Westport Inc. ("CWI"), a leading provider of high-performance, alternative fuel engines for the global market, and Cummins India Ltd. ("CIL") announced today that CIL has received purchase orders for 460 natural gas engines to customers outside of Delhi. The B Gas Plus and B Gas International engines, powered by compressed natural gas (CNG), are licensed by CWI and manufactured by CIL. "India continues to build its world leading eco-friendly transit fleet," said Roe East, CWI's President. "We are seeing orders from new customers in the region who have recognized our natural gas engines as best in class.
